
	
		III
		Calendar No. 215
		110th CONGRESS
		1st Session
		S. RES. 230
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2007
			Mr. Isakson submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			June 21, 2007
			 Reported by Mr. Leahy,
			 without amendment
		
		RESOLUTION
		Designating the month of July 2007 as
		  National Teen Safe Driver Month.
	
	
		Whereas automobile accidents involving teenage drivers
			 result in the highest cause of death and injury for adolescents between the
			 ages of 15 and 20 years;
		Whereas, each year, 7,460 teenage drivers between the ages
			 of 15 and 20 years are involved in fatal crashes, and 1,700,000 teenage drivers
			 are involved in accidents that are reported to law enforcement officers;
		Whereas driver education and training resources have
			 diminished in communities throughout the United States, leaving families
			 underserved and lacking in opportunities for educating the teenage drivers of
			 those families;
		Whereas, in addition to costs relating to the long-term
			 care of teenage drivers severely injured in automobile accidents, automobile
			 accidents involving teenage drivers cost the United States more than
			 $40,000,000,000 in lost productivity and other forms of economic loss;
		Whereas technology advances have increased the opportunity
			 of the United States to provide more effective training and research to novice
			 teenage drivers; and
		Whereas the families of victims of accidents involving
			 teenage drivers are working together to save the lives of other teenage drivers
			 through volunteer efforts in local communities: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 month of July 2007 as National Teen Safe Driver Month;
			 and
			(2)calls upon the
			 members of Federal, State, and local governments and interested
			 organizations—
				(A)to commemorate
			 National Teen Safe Driver Month with appropriate ceremonies, activities, and
			 programs; and
				(B)to encourage the
			 development of resources to provide affordable, accessible, and effective
			 driver training for every teenage driver of the United States.
				
	
		June 21, 2007
		Reported without amendment
	
